EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinchul Hong on September 8, 2022.

The application has been amended as follows: 

Claims
4 – 7. (Canceled)
Claim 4 has been canceled as it does not include allowable subject matter. Claims 5 – 7 have been canceled as they are directed towards previously non-elected subject matter.

Reasons for Allowance
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Curran (U.S. Patent Application Publication Number 2017/0292202) and McCall (U.S. Patent Application Publication Number 2016/0230588), was presented and discussed in the previous Office Action.
Curran teaches repairing a defective through-hole existing in an anodic oxide film plate (figures 3a and 3b, element 310 being the ‘defective through-hole’ and element 302 being the ‘anodic oxide film plate’; page 4, paragraphs 45 – 46). However, Curran does not teach the repairing being performed by dividing the anodic oxide film plate into a plurality of divided plate and replacing a defective divided plate including the defective through-hole with a normal divide plate without including the defective through-hole, wherein the defective divided plate is one of the plurality of divided plates, and the normal divided plate is distinct form the plurality of divided plates, as recited by claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726